Title: General Orders, 6 February 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh Thursday February 6th 1783Parole America & France.
                            Countersigns United, forever.
                        
                        For the day tomorrow Major Pettingill.
                        For duty the 7th Massachusetts regiment.
                        The commander in chief, who wishes on the return of this auspicious day to diffuse the feelings of gratitude
                            and pleasure as extensively as possible is pleased to grant a full and free pardon to all military prisoners now in
                            confinement; any Noncomissioned officers or privates who may come under this predicament are ordered to be released
                            without delay and join their respective regiments. The General flatters himself this act of grace will have a proper
                            influence on the future conduct of those immediately concerned and that well timed instances of
                            lenity will operate on generous minds more effectually towards establishing a proper system of Discipline (which he is
                            determined shall be invariably maintained) than the severest examples could have done.
                    